DETAILED ACTION
Claims 6-23 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the following papers:
Claims and remarks filed on 3/29/2022.

Allowable Subject Matter
Claims 6-19 and 23 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 6-16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 6, 10-12, and 14-16 of U.S. Patent No. 10,423,413. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. 10,423,413 contains every element of claims 6-16 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 10,423,413
6. A method comprising:
1. A method to load and duplicate source data in a processor in response to a vector load and duplicate instruction, the method comprising:
receiving, in a processor, an instruction including a first information specifying a source storage, a second information specifying a destination storage, and a third information specifying a duplication number, wherein the duplication number is an immediate constant in the instruction; and
specifying, in respective fields of the vector load and duplicate instruction, a source register containing the source data, a destination register to store duplicated data, a duplication number, and a data element size, wherein the duplication number is encoded in a field of the vector load and duplicate instruction as an immediate constant; and
executing the instruction using the processor to cause each of a plurality of data elements stored in the source storage to be loaded into the destination storage n times; wherein the duplication number is a single value equal to n, and n is an integer greater than 1; wherein each of the plurality of data elements is loaded into the destination storage based on the single value; and wherein each data element is loaded into a respective n consecutive locations in the destination storage.
executing the vector load and duplicate instruction, wherein executing the vector load and duplicate instruction includes:
determining, from a first set of bits of the source register, a first data element having the data element size, wherein the first set of bits are consecutive least significant bits of the source register and a number of bits in the first set of bits is equal to the data element size; and loading the first data element into a second set of bits of the destination register a number of times equal to the duplication number specified in the vector load and duplicate instruction, wherein the second set of bits are consecutive least significant bits
of the destination register and a number of bits in the second set of bits is equal to the data element size multiplied by the duplication number.

Claim 13 is read upon by claims 1-2 of U.S. Patent No. 10,423,413. Dependent claims 7-12 and 14-16 are read upon by the claims 1, 6, 10-12, and 14-16 of U.S. Patent No. 10,423,413.
Claims 17-19 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10-12, and 14-16 of U.S. Patent No. 10,423,413 in view of Ould-Ahmed-Vall et al. (U.S. 2013/0339664).

Response to Arguments
The arguments presented by Applicant in the response, received on 3/29/2022 are considered persuasive.	
Applicant argues for claim 6:
“Applicants appreciate the Examiner's suggestion on page 11. Accordingly, independent claim 6 has been amended to recite, in part: "wherein the duplication number is an immediate constant in the instruction." Ould-Amed-Vall '712 does not disclose these elements. Thus, claim 6, as amended, is allowable over the cited art. Because independent claim 6 is allowable, claims 7-9 that depend from claim 6 are allowable for at least these reasons. Accordingly, Applicant respectfully requests that the rejections of claims 6-9 under 35 U.S.C. § 102 be withdrawn.”  

This argument is found to be persuasive for the following reason. Ould-Ahmed-Vall disclosed a VPCOMPRESSN instruction that includes a second source register field that includes duplication numbers. Ould-Ahmed-Vall doesn’t disclose that the values within the second source register field can be implemented as immediate constants. Thus, the 102 rejections based on Ould-Ahmed-Vall have been withdrawn.
The examiner notes that in some instances, the decision to implement a value as an immediate constant instead of a value within a register, can be an obvious alternative choice to make to one of ordinary skill in the art. However, Ould-Ahmed-Vall disclosed the use of a plurality of values, one for each data element, that would be required to be implemented as immediate constants in order for Ould-Ahmed-Vall to read upon the newly claimed limitations. This modification wouldn’t have been an obvious modification to one of ordinary skill in the art to make. The number of bits required for encoding these values would greatly exceed the number of source register two encoding bits. In addition, the number of bits required may not fit within the instruction bit size of the VPCOMPRESSN of Ould-Ahmed-Vall. Thus, an obviousness-type rejection based on Ould-Ahmed-Vall cannot be made to read upon the newly claimed limitations. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183